DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed in independent claim 1 a fixing device for fixing a developing agent image on a sheet, the fixing device comprising: 
 	a fixing head configured to spray fixing solution;
 	a first electrode; and 
 	a second electrode, 
 	wherein the fixing head includes: 
 	 	a casing having a surface and a container, the surface opposing the second electrode, the container being formed with interior space of the casing, the container being configured to contain the fixing solution; and 
 	 	a plurality of nozzles in communication with the container, the plurality of nozzles configured to spray the fixing solution toward the developing agent image on the sheet, each of the plurality of nozzles extending from the surface toward the second electrode and protruding to outside of the casing, 
 	wherein the second electrode is spaced away from the plurality of nozzles, and 
 	wherein the first electrode is configured to apply a voltage to the fixing solution contained in the container which is in communication with each of the plurality of nozzles, and a first portion of the first electrode is positioned in the container.


 	a fixing device for fixing a developing agent image on a sheet, the fixing device comprising: 
 	a fixing head configured to spray fixing solution; 
 	a first electrode; and 
 	a second electrode, 
 	wherein the fixing head includes: 
 	a casing having a surface and a container, the surface opposing the second electrode, the container being formed with interior space of the casing, the container being configured to contain the fixing solution; and 
 	a plurality of nozzles in communication with the container, the plurality of nozzles configured to spray the fixing solution toward the developing agent image on the sheet, each of the plurality of nozzles extending from the surface toward the second electrode and protruding to outside of the casing, 
 	wherein the second electrode is spaced away from the plurality of nozzles, and Page 4 of 9Application No. 16/556,320Docket No.: 006797.00940\US Amendment dated December 22, 2020 Reply to Office Action of September 4, 2020 wherein the first electrode is configured to apply a voltage to the fixing solution contained in the container which is in communication with each of the plurality of nozzles, and a first portion of the first electrode positioned in the container.

4.	Applicant also disclosed in independent claim 19 an image forming apparatus comprising: 
 	a fixing device for fixing a developing agent image on a sheet, the fixing device comprising: 
 	 	a container configured to contain fixing solution; 

 	 	a first electrode configured to apply a voltage to the fixing solution contained in the container; and 
 	 	a second electrode spaced away from the nozzle; and 
 	 	a pressure applying portion configured to apply pressure to the fixing solution in the container; and 
 	a controller configured to control voltage to be applied to the first electrode and control pressure to be applied to the fixing solution by using the pressure applying portion, Page 5 of 9Application No. 16/556,320Docket No.: 006797.00940\US Amendment dated December 22, 2020 Reply to Office Action of September 4, 2020 
 	wherein a first portion of the first electrode is positioned in the container, 
 	wherein in a case where spraying the fixing solution is stopped, the controller is configured to perform a voltage reduction process after starting a pressure reduction process,
 	wherein in the pressure reduction process, the controller controls the pressure applying portion to reduce application of pressure to the fixing solution, and 
 	wherein in the voltage reduction process, the controller controls the first electrode to reduce a voltage to be applied to the fixing solution from a voltage applied to the fixing solution at a time of start of the pressure reduction process. 

5. 	U.S. Patent application publication number 2008/0069612 to Nakamura et al. disclosed a similar invention in Fig. 1. 
 	Unlike in the instant application, Nakamura et al. are silent about “each of the plurality of nozzles extending from the surface toward the second electrode and protruding to outside of the casing, wherein the second electrode is spaced away from the plurality of nozzles, and a first portion of the first electrode is positioned in the container”. 
 	Nakamura et al. are also silent about “a controller configured to control voltage to be applied to the first electrode and control pressure to be applied to the fixing solution by using the 

6.	U.S. Patent application publication number 2003/0049177 to Smith et al. also disclosed a similar invention in Fig. 2.
	Unlike in the instant application, Smith et al. are silent about “each of the plurality of nozzles extending from the surface toward the second electrode and protruding to outside of the casing, wherein the second electrode is spaced away from the plurality of nozzles, and a first portion of the first electrode is positioned in the container”. 
 	Smith et al. are also silent about “a controller configured to control voltage to be applied to the first electrode and control pressure to be applied to the fixing solution by using the pressure applying portion, Page 5 of 9Application No. 16/556,320Docket No.: 006797.00940\USAmendment dated December 22, 2020Reply to Office Action of September 4, 2020wherein a first portion of the first electrode is positioned in the container, wherein in a case where spraying the fixing solution is stopped, the controller is configured to perform a voltage reduction process after starting a pressure reduction process, wherein in the pressure reduction process, the controller controls the pressure applying portion to reduce application of pressure to the fixing solution, and wherein in the voltage reduction process, the controller controls the first electrode to reduce a voltage to be applied to the fixing solution from a voltage applied to the fixing solution at a time of start of the pressure reduction process”.



8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853